Citation Nr: 0824541	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  00-17 179A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from December 1996 to 
May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2000, the veteran 
testified during a hearing before RO personnel.  

In September 2002 and May 2003 Board decisions, the claim for 
entitlement to a TDIU currently on appeal was deferred.  
Thereafter, in December 2004, jurisdiction over the veteran's 
claim file was transferred from the St. Louis RO to the RO in 
Lincoln, Nebraska.  

In January 2006, the Board remanded the veteran's claim for 
additional development.  Following further development of the 
record on appeal, the Appeals Management Center (AMC) 
continued to deny the veteran's claim and returned this 
matter to the Board.  


FINDING OF FACT

The veteran's service-connected disabilities are of such 
nature and severity as to prevent him from securing or 
following any substantially gainful employment.  


CONCLUSION OF LAW

The veteran is unemployable as a result of his service-
connected disabilities.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that TDIU may be awarded where the schedular 
rating is less than total and when it is determined that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2005).  Under § 4.16(a) if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities of one or both of the lower extremities 
may be considered as one disability in applying the 
provisions of § 4.16(a).  In this case, the veteran's 
service-connected disabilities consist of his bilateral pes 
planus with degenerative arthritis (status post 
bunionectomy), rated as 30 percent disabling; cervical spine 
strain with degenerative changes, rated as 20 percent 
disabling; and lumbosacral sprain, rated as 20 percent 
disabling.  The veteran's combined disability rating is 60 
percent effective January 3, 2007.  Thus, the veteran does 
not meet the minimum requirements for consideration under 
38 C.F.R. § 4.16(a).  

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that in order for a veteran to 
prevail on a claim for TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

The medical opinion evidence in this case reflects that in a 
report of December 2002 VA examination, the examiner noted 
the following: "Indeed, [the veteran] walked normally when 
he came into the room for [the] examination.  However, [the 
veteran] states that he cannot hold a job because of his 
feet."  Following the examiner's clinical evaluation, the 
diagnosis included bilateral pes planus.  In this regard, the 
examiner noted that the veteran's feet evidenced post-
surgical changes of the first metatarsals with arthritic 
changes of the first metacarpophalangeal joints, more on the 
right.  Additionally, the examiner offered an opinion which, 
in part, is noted as follows:

It is at least as likely as not that the 
veteran's [service-connected] condition of 
bilateral feet is stable and has not progressed . 
. . The veteran can not hold a job because of his 
feet which are described in detail above and X-
ray reports are made available.  

In January 2006, the Board remanded the veteran's claim on 
appeal, noting that the medical opinion of the examiner in 
December 2002 was not supported by any evidentiary or medical 
rational.  Thereafter, the veteran was medically examined in 
January 2007.  In the report of the January 2007 VA 
examination, the examiner elicited a thorough educational and 
work history from the veteran and also conducted a medical 
examination in which the veteran's service-connected feet, 
cervical spine, and lumbar spine disabilities were evaluated.  
The examiner diagnosed the veteran with bilateral pes planus, 
bilateral hallux valgus with bilateral degenerative 
osteoarthritis of the first metatarsophalangeal joint of both 
feet, cervical degenerative disc disease, and chronic lumbar 
strain with mild L5-S1 degenerative disc disease.  

The examiner commented that the veteran's educational history 
was minimal in that the veteran had only obtained his GED.  
The examiner also commented that the veteran's occupational 
experience had only involved light labor-type work and that 
such work had involved the veteran being on his feet.  The 
examiner opined that the veteran's bilateral foot disability 
was of such severity as to preclude any occupation which 
involved any standing or walking.  Additionally, with regard 
to the neck and low back, the examiner commented that the 
veteran's cervical spine and lumbar spine disabilities 
precluded activities which would involve repetitive bending 
or lifting.  Otherwise, the examiner noted that the veteran 
was not physically precluded from working in a sedentary job.  
However the examiner further commented that, "[t]he veterans 
[sic] educational background would preclude any sedentary 
activities that would require educational experience."  The 
examiner opined that in light of the veteran's medical 
history, his educational history, as well as his past 
employment history, the veteran's service-connected feet, 
cervical spine, and lumbar spine disabilities would preclude 
substantial gainful employment.  

The Board is mindful in this case that the VA examiner has 
not discounted the veteran's physical ability to perform 
sedentary work due to service-connected disability.  (The 
Board notes that VA treatment records dated in April 2006 
reflect the veteran's diagnosis for major depressive disorder 
with psychotic features.)  The examiner does appear to only 
preclude such sedentary work due to the veteran's limited 
education; thus, implying that any sedentary work the veteran 
could perform would not be substantial gainful employment.  
The Board is unable to point to any evidence in the record 
that necessarily refutes the examiner's opinion; nor can it 
say unequivocally that the veteran's limited educational 
background would not preclude him from substantially gainful 
employment of a sedentary nature.  Therefore, given his 
vocational and educational experiences, and with reasonable 
doubt resolved in the veteran's favor, total disability for 
compensation based on unemployability of the veteran is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.16(b).  Here, 
it is the Board's finding that the veteran's service-
connected disabilities are of sufficient severity to result 
in an inability to pursue gainful employment.  


ORDER

Entitlement to TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


